 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         No. 2:15-cr-00078 CKD
12                      Plaintiff,
13           v.                                        ORDER
14   KEITH LAMONT SMITH,                               (ECF No. 16)
15                      Defendant.
16

17           Presently before the court is a “motion to dismiss indictment” filed by Keith Lamont

18   Smith (hereinafter movant). (ECF No. 16.) However, movant is not the Keith Lamont Smith

19   charged in this case number (hereinafter defendant), but rather a federal inmate who improperly

20   had a detainer placed on him due to the shared name. The detainer was a result of a warrant being

21   issued for defendant, and the United States Marshals confusing movant for defendant.

22           Upon discovering this error movant filed the present motion to remove the detainer and

23   dismiss the criminal information filed in this case. After movant filed the motion, apparently

24   realizing the mistake, the Marshals requested the detainer be lifted.

25           It would therefore be improper to grant movant’s motion to dismiss, both because movant

26   has no standing to dismiss a criminal case to which he is not a party, and because the detainer he

27   /////

28   /////
                                                      1
 1   complains of has since been removed, mooting his complaint.

 2             Accordingly, the court DENIES movant’s motion to dismiss.

 3   Dated: October 21, 2019
                                                    _____________________________________
 4
                                                    CAROLYN K. DELANEY
 5                                                  UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   16.078.smit

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
